The Court of Appeals modified the judgment “ so as to leave the judgment of the Special Term undisturbed as to costs incurred up to and including the rendition of the interlocutory judgment.” (Osborn v. Cardeza, 216 N. Y. 682.) The extra allowance was subsequently granted by the final judgment; it was no part of the costs incurred up to and including the rendition of the interlocutory judgment, and it follows that the order of the Special Term must be reversed. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Jenks, P. J., Stapleton, Mills and Rich, JJ., concurred; Carr, J., not voting.